    Case 2:12-cv-09434-DDP-JEM Document 89 Filed 04/15/21 Page 1 of 3 Page ID #:344




      1

      2

      3

      4

      5

      6

      7

      8                           UNITED STATES DISTRICT COURT
      9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    10

    11      CONSTRUCTION LABORERS TRUST                  CASE NO.: 2:12-cv-09434 DDP-JEM
            FUNDS FOR SOUTHERN
    12      CALIFORNIA ADMINISTRATIVE                    RENEWAL OF JUDGMENT BY
            COMPANY, a Delaware limited liability        CLERK
    13      company,
                                                         [NO HEARING SCHEDULED]
    14                          Plaintiff,
    15            vs.
    16      JOSE J. MARTINEZ, individually and
            doing business as MARTINEZ
    17      EXCAVATING; et al.,
    18                          Defendant.

    19

    20            Judgment Debtor, JOSE J. MARTINEZ, also known as JOHNNY MARTINEZ
    21      (hereinafter referred to as "DEBTOR"), having had Judgment entered against
    22      DEBTOR on March 25, 2014.
    23            NOW, upon application of Plaintiff and Judgment Creditor, CONSTRUCTION
    24      LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
    25      ADMINISTRATIVE COMPANY, LLC, a fiduciary, administrator, agent and
    26      assignee for collection to the LABORERS HEALTH AND WELFARE TRUST
    27      FUND FOR SOUTHERN CALIFORNIA; CONSTRUCTION LABORERS
    28      PENSION TRUST FOR SOUTHERN CALIFORNIA; CONSTRUCTION

#416368.1                                            1
    Case 2:12-cv-09434-DDP-JEM Document 89 Filed 04/15/21 Page 2 of 3 Page ID #:345




      1     LABORERS VACATION TRUST FOR SOUTHERN CALIFORNIA; LABORERS
      2     TRAINING AND RE-TRAINING TRUST FUND FOR SOUTHERN CALIFORNIA;
      3     FUND FOR CONSTRUCTION INDUSTRY ADVANCEMENT; CENTER FOR

      4     CONTRACT COMPLIANCE; LABORERS CONTRACT ADMINISTRATION

      5
            TRUST FUND FOR SOUTHERN CALIFORNIA, and LABORERS’ TRUSTS
            ADMINISTRATIVE TRUST FUND FOR SOUTHERN CALIFORNIA, (hereinafter
      6
            referred to as "JUDGMENT CREDITOR"), upon declaration that DEBTOR has failed
      7
            to pay the total amount of said Judgment and is indebted to JUDGMENT CREDITOR
      8
            the Judgment is renewed.
      9
                  1.     Abstracts of Judgment were recorded as follows:
    10
                         Date:                     County:             Instrument No.:
    11
                         May 21, 2014              Los Angeles         #20140529846
    12
                         December 18, 2015         Los Angeles         #20151599633
    13
                  2.     A Judgment Lien was filed with the California Secretary of State on May
    14
            20, 2020, as instrument number 20-7779489710.
    15
                  3.     Interest has accrued on the Judgment at 0.14%, the rate of interest
    16
            established on the date Judgment was originally entered on March 25, 2014. The
    17
            interest rate is based upon “the rate equal to the coupon issue yield equivalent of the
    18
            average accepted auction price for the last auction of fifty-two week United States
    19
            Treasury bills” settled immediately preceding entry of judgment, as provided for by
    20
            28 U.S.C. § 1961 and 40 U.S.C. § 3116.
    21

    22
                  The money Judgment against DEBTOR is renewed in the amount of
    23
            $146,565.74 as follows:
    24
                         a.      Total Judgment…………………………………… $ 163,991.64
    25
                         b.      Costs after Judgment……………………………… $                            0.00
    26
                         c.      Less Credits after Judgment………………….…… $ -18,877.56
    27
                         d.      Interest after Judgment computed from
    28
                                 March 25, 2014 to April 8, 2021, at 0.14%
#416368.1                                               2
    Case 2:12-cv-09434-DDP-JEM Document 89 Filed 04/15/21 Page 3 of 3 Page ID #:346




      1                   accruing at $0.56 per day……………….……....... $       1,451.66
      2              e.   Total Renewed Judgment………………….…….... $ 146,565.74
      3

      4

      5
                      4/15/2021
      6     DATED: ______________         _________________________________
                                            __________________
                                               CLERK OF THE
                                                         THE COURT
      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27

    28


#416368.1                                      3
